Case 1:20-cv-02395-BMC-LB Document 16 Filed 12/11/20 Page 1 of 1 PageID #: 102


                                                               Littler Mendelson, P.C.
                                                               900 Third Avenue
                                                               New York, NY 10022.3298




                                                               Barbara A. Gross
                                                               212.471.4486 direct
                                                               212.583.9600 main
                                                               646.219.4115 fax
                                                               bgross@littler.com
December 11, 2020




VIA ECF

Magistrate Judge Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:      Furfero v. St. John’s University et al
         1:20-cv-02395-BMC-LB

Dear Magistrate Bloom:

We represent Defendants in the above-referenced matter. We write, with Plaintiff’s consent,
pursuant to Your Honor’s December 1, 2020 Order to inform the Court that the parties have
selected Mediator Vivien Shelanski. Her case manager has indicated that she is available to
mediate this matter before the current deadline of January 21 and we are awaiting her dates of
availability. We expect to set the date within the next few days and will update the Court.

Respectfully,

/s/

Barbara A. Gross
BAG/mbm

cc: Plaintiff Dr. Joyce Furfero (drfurfero@drfurfero.com)




  littler.com
